Citation Nr: 1047249	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-20 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a reaction 
to malaria medications.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Board hearing before the undersigned 
Acting Veterans Law Judge in May 2010.  A transcript of the 
hearing is associated with the claims file.  After the hearing, 
his representative submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304.

By written statement dated in May 2010, the Veteran withdrew his 
appeal for service connection for residuals of malaria medication 
and/or malaria.


FINDINGS OF FACT

1. In May 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of his appeal on the issue of service connection for 
residuals of malaria medication and/or malaria was requested.

2.  Competent medical evidence shows the Veteran's hypertension 
is related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for establishing entitlement to service 
connection for hypertension, claimed as secondary to service 
connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2005).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally without the 
express written consent of the appellant.  See 38 C.F.R. § 
20.204(c) (2005).  The appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

Service Connection- hypertension

In this decision, the Board grants service connection for 
hypertension, secondary to PTSD, which represents a complete 
grant of the benefit sought on appeal.  As such, no discussion of 
VA's duty to notify and assist is necessary.

The Veteran has argued for service connection under various 
theories of entitlement.  As the record clearly supports a 
finding of service connection secondary to PTSD, as discussed 
below, a discussion of these alternate theories is unnecessary.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The first requirement for secondary service connection is 
evidence of a current disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  Private and VA treatment records show a 
diagnosis of hypertension.  This diagnosis was confirmed by the 
December 2008 VA medical examiner.  Thus, the current disability 
requirement is satisfied.

The second requirement for service connection is evidence of a 
service-connected disability.  See Wallin, 11 Vet. App. 512.  To 
this end, the Board notes that the Veteran is service-connected 
for posttraumatic stress disorder (PTSD), diabetes mellitus, a 
left knee disorder, and bilateral hearing loss.  Therefore, this 
requirement is likewise met.

The third and final requirement for secondary service connection 
is medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  In 
December 2008, the Veteran underwent a VA medical examination in 
conjunction with this claim.  This examiner opined that PTSD does 
not cause, but may aggravate, hypertension.  The Veteran then 
submitted an article concerning the relationship between PTSD and 
hypertension.  In response to this additional evidence, the Board 
requested a Veterans Health Administration (VHA) specialist to 
review the Veteran's claims file and opine concerning whether his 
current hypertension was related to his service connected PTSD.  
In a November 2010 opinion, the chief of cardiology at the VA 
Medical Center in Birmingham concluded that it was at least as 
likely as not that the Veteran's hypertension was caused or 
worsened by his service connected PTSD.  In arriving at such 
conclusion, the examiner made reference to an extensive list of 
medical authority.  As such, the opinion is deemed highly 
probative.  In sum, the evidence is at least in equipoise as to 
the question of whether the Veteran's hypertension was caused or 
aggravated by his service-connected PTSD.

Resolving doubt in favor of the Veteran, all criteria for 
secondary service connection have been met.  The benefit sought 
on appeal is accordingly allowed.


ORDER

Entitlement to service connection for hypertension secondary to 
service connected PTSD is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

The appeal on the issue of service connection for residuals of a 
reaction to malaria medications is dismissed.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


